          Case
           Case1:20-mc-00550-PGG
                1:20-mc-00550-PGG Document
                                   Document1-5
                                            3 Filed
                                               Filed12/01/20
                                                     11/25/20 Page
                                                               Page11ofof11



                         UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            Case No. 1:20-mc-550
                                                     (Originally Civil Action No. 9-404)
BAUSCH & LOMB OPTICAL COMPANY,
et al.
       Defendants.




              XXXXXXxXXX
               [PROPOSED] ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




         December 1, 2020
Dated:
                                                      United States District Court Judge
                                                      Southern District of New York
